19-10926-tmd Doc#59-1 Filed 10/01/19 Entered 10/01/19 09:25:23 Exhibit Disclosure of
                             Compensation Pg 1 of 1



                                            Exhibit "A"

                          UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 IN RE:                                         §             Case No. 19-10926-tmd
                                                §
 ORLY GENGER,                                   §
                                                §
        Debtor.                                 §                     Chapter 7

   DISCLOSURE OF COMPENSATION UNDER 11 U.S.C. §329 AND BANKRUPTCY
                           RULE 2016(b)

   I certify that I am the special counsel for the Trustee in this case, and that the compensation
 paid or agreed to be paid to me for services rendered or to be rendered in such capacity in or in
 connection with a case under Title 11 of the United States Code, such payment or agreement
 having been made after one year before the date of the filing of the petition, is as follows:

        Amount paid:                                 $00.00

        Amount to be paid:                                    Contingency fee basis 1/3 of any
                                                              recovery, plus reasonable expenses.

        Property transferred to attorney:                     ____     N/A

        Collateral held by attorney:                          _____    N/A

        The source of the compensation already paid:                   N/A

      I have not agreed to share this compensation with any other person unless they are
 members and associates of this law firm.

 Dated: October 1, 2019
                                                     By: /s/ Michael Paul Bowen_____________
                                                     Michael Paul Bowen
                                                     NY State Bar No. 2534576
